Name: Council Regulation (EEC) No 976/78 of 12 May 1978 amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agriculture for various currencies and concerning the effects of the fixing of new representative rates on existing rights and obligations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/32 Official Journal of the European Communities 13 . 5 . 78 COUNCIL REGULATION (EEC) No 976/78 of 12 May 1978 amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied in agriculture for various currencies and concerning the effects of the fixing of new representative rates on existing rights and obligations Whereas, as regards the minimum prices to be observed on importation of tomato concentrates, this measure should not be applied to operations in respect of which import licences have already been applied for before the entry into force of this Regula ­ tion : Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruits (5), as last amended by Regulation (EEC) No 1034/77 (6), provides for the granting of additional aid to small undertakings to offset a part of the loss in income resulting from the replanting of orange and mandarin trees ; whereas in order not to delay the replanting work the date when the new representative rates take effect should be advanced for this additional aid : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (1 ), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture (3), as last amended by Regulation (EEC) No 470/78 (4), fixed representative rates for the currencies of the Member States ; whereas changes in various currencies and the economic effects of applying the representative rates have made it appear advisable to fix for the currencies of certain Member States new rates closer to economic reality ; Whereas in adapting these rates account must be taken of the effects on prices in the Member States concerned ; whereas, for this reason , the new rates should be applied within a reasonable period, coin ­ ciding if possible with the beginning of the marketing year or with a change in prices ; Whereas, with regard to the French franc, it appears advisable at this stage to provide for a representative rate which will apply to this currency as from the marketing year 1979/80 and, in addition , to provide for the application of this latter rate to take effect immediately for pigmeat, taking into account the parti ­ cular characteristics of the market for this product in that Member State ; Whereas it is necessary, in order to avoid treating inter ­ dependent products differently, to specify that for the Member States mainly concerned the new rates should apply to tomato concentrates and peeled tomatoes from the same date ; whereas the same provision must be made for sugar and isoglucose ; Whereas the representative rate for the Italian lira fixed by Regulation (EEC) No 178/78 (7) does not yet apply in all sectors ; whereas the application of this rate should be provided for at this stage in wine in order to avoid too great a rise in prices expressed in lira from this product in that Member State occurring at the date on which the common prices become oper ­ ative for the next year ; whereas, in addition , for reasons of clarity, it is necessary to repeal the provi ­ sions relating to other sectors involved with effect from the application of the new rate laid down by this Regulation ; Whereas it should be remembered that Council Regu ­ lation (EEC) No 129/78 of 24 January 1978 (8 ) makes specific provisions with regard to the exchange rates to be applied for the purposes of the common agricul ­ tural structures policy ; Whereas Article 4 of Regulation (EEC) No 878/77 provides that, as regards the effects on the rights and obligations existing at the time of the change in a representative rate, the provisions of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down ( ») OJ No 106, 30 . 10 . 1962, p. 2553/62. (2) OJ No L 263, 19 . 9 . 1973 , p. 1 . (3) OJ No L 106, 29 . 4 . 1977, p. 27 . (4) OJ No L 65, 8 . 3 . 1978 , p. 1 . (5 ) OJ No L 318 , 18 . 12 . 1969, p. 1 . (6) OJ No L 125, 19 . 5 . 1977, p. 1 . ( 7) OJ No L 26, 31 . 1 . 1978 , p. 1 . (8) OJ No I , 20 , 25 . 1 . 1978 , p. 16 . No L 125/3313 . 5 . 78 Official Journal of the European Communities rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( J ) covering the change in the relationship between the parity of the currency of a Member State and the value of the unit of account should apply ; whereas, furthermore, the same Regulation provides for a certain limitation of the application of the said provisions ; Whereas the provisions particularly concerned of Regulation (EEC) No 1134/68 , namely Articles 4 and 6, are not entirely satisfactory in certain cases, since they were conceived for the change in the parity of a currency and not for the change in representative rates ; whereas, consequently, it should be possible to adopt derogations to the existing system, according to a simplified procedure ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129 , (b) for isoglucose, from 1 July 1978 ; (c) for eggs, poultry, ovalbumin and lactalbumin, from 1 August 1978 ; (d) for pigmeat, subject to paragraph 3 , from 17 May 1978 , with the exception of the German mark to which the rate referred to in para ­ graph 1 does not apply until 1 November 1978 ; (e) for wine, from 16 December 1978 ; however, other dates may be laid down for distillation operations ; (f) for fishery products, from 1 January 1979 . (g) except as indicated under (h), for other products the marketing year for which has not yet commenced on the date of entry into force of this Regulation , from the beginning of the 1978/79 marketing year ; (h) from 22 May 1978 :  for the Italian lira, for tomato concentrates,  for the additional aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 2511 /69,  in all other cases not specified above. 3 . By way of derogation from paragraph 2 a representative rate of 1 French franc = 0 1 54856 unit of account shall be applied for the French franc with effect from the following dates : (a) 17 May 1978 for pigmeat ; (b) 1 July 1979 for isoglucose ; (c) 1 August 1979 for eggs, poultry, ovalbumin and lactalbumin ; (d) 16 December 1 979 for wine ; however, other dates may be laid down for distillation ; (e) 1 January 1980 for fishery products ; (f) the beginning of the 1979/80 marketing year, for the other products for which there exists a marketing year ; (g) the beginning of the 1979/80 milk year, for all other cases not specified above.' HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 878/77 : 'Article 2a 1 . The following rates shall be applied with effect from the dates indicated in paragraph 2 : (a) for the Belgian and Luxembourg franc : 1 Belgian franc/Luxembourg franc = 0 0202640 unit of account ; (b) for the Danish krone : Article 2 1 Danish krone = 0.116733 unit of account (c) for the German mark : 1 German mark = 0.293912 unit of account (d) for the French franc : 1 French franc = 0.160639 unit of account (e) for the Irish pound : 1 Irish pound = 1.27079 units of account (f) for the Italian lira : 100 Italian lira = 0-0866551 unit of account (g) for the Dutch guilder : 1 Dutch guilder = 0.293884 unit of account (h) for the pound sterling : 1 pound = 1-57678 units of account. 2 . These representative rates shall be applied : (a) for hops, from 28 April 1978 for the French franc, the Irish pound, the Italian lira and the pound sterling ; 1 . In Article 2 (5) (b) of Regulation (EEC) No 878/77 the date ' 16 December 1978' shall be replaced by '22 May 1978'. 2. The following subparagraph shall be added to Article 2 (5) of Regulation (EEC) No 878/77 : The preceding provisons shall cease to be applied to the Italian lira in the sectors concerned on the dates on which the provisions of Article 2a of this Regulation are applied in these sectors.'(!) OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 125/34 Official Journal of the European Communities 13 . 5 . 78 Article 3 The following Article shall be added to Regulation (EEC) No 878/77 : 'Article 3a The provisions of this Regulation shall apply subject to the provisions of Regulation (EEC) No 129/78 .' Article 4 The following paragraph shall be added to Article 4 of Regulation (EEC) No 878/77 : '3 . In accordance with the procedure provided for in Article 5, derogations may be made to the provisions laid down in paragraph 1 .' Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, as regards the minimum import price fixed for tomato concentrates, it shall apply only to opera ­ tions carried out under cover of an import licence, applied for on or after the date from which the new representative rate applies for this product, within the meaning of Article 6 of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agriculural products ( j ), as last amended by Regulation (EEC) No 858/78 (2). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1978 . For the Council The President P. DALSAGER (!) OJ No L 25, 31 . 1 . 1975, p. 10 . (2 ) OJ No L 116, 28 . 4 . 1978 , p. 18 .